Citation Nr: 1234343	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic left knee sprain with chondromalacia.

2.  Entitlement to a rating in excess of 30 percent for status post surgery left ankle.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued the ratings assigned for the Veteran's left knee and left ankle disabilities.  The RO in Pittsburgh, Pennsylvania, currently has jurisdiction of this claim.

The Veteran requested a Board hearing, which was scheduled for a date in August 2012.  See February 2010 VA Form 9; May 2012 letter.  He subsequently withdrew his requested hearing and asked that his case be considered on the evidence of record.  See June 2012 response.  The Board will proceed accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.

The Veteran is represented by the Massachusetts Department of Veterans Services.  Review of the claims folder does not reveal that a VA Form 646 has been received from this organization in regards to the claims currently on appeal.  This must be rectified on remand.  

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Veteran has raised the issue of unemployability due to his leg disabilities.  See July 2006 letter from Patrick J. O'Dogherty & Co. Solicitors received February 2010.  On remand, VA must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011), regarding his claim for entitlement to a TDIU.  

The Veteran is currently residing outside of the United States.  Review of the claims folder reveals that he underwent an examination in connection with his claims for increased ratings that was arranged through the U.S. Embassy in Ireland.  The date of this examination was in February 2008, less than one year after the Veteran's claim was received.  It is now over four years old, due in part to the length of time it took to issue a statement of the case (SOC).  Given the foregoing, the Board finds that a more contemporaneous examination should be scheduled to assess the current severity of the Veteran's left knee and left ankle disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  This is also important given the fact that the February 2008 examiner did not provide specific range of motion findings related to the Veteran's left ankle and did not include any discussion of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities, as required by 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  It is also important given the fact that a claim for entitlement to a TDIU has been raised.  

As the claims are being remanded for the foregoing reasons, the Veteran should be asked if he is receiving any current treatment related to his left knee and/or left ankle.  If he identifies any such treatment, efforts should be made to obtain records.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding a claim for TDIU.  

2.  Obtain a VA Form 646 from the Massachusetts Department of Veterans Services.  

3.  Ask the Veteran to identify any treatment he has received for his service-connected left knee and/or left ankle disabilities and make arrangements to obtain any additional records.  If any such records are identified but VA efforts to obtain them are unsuccessful, the Veteran must be notified of such and the efforts made fully documented in the claims file.

4.  When the foregoing development has been completed, schedule the Veteran for an appropriate examination to evaluate the nature, extent and severity of his left knee and left ankle disabilities.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any indicated studies must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected left knee and left ankle disabilities.  

The examiner should report the range of motion measurements for the left knee and left ankle, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left knee and/or left ankle are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must state whether there is any evidence of ankylosis of either the left knee and/or left ankle; any recurrent subluxation or lateral instability of the left knee, and, if so, to what extent; and any impairment of the left tibia/fibula.

The examiner must also state whether there is any dislocated semilunar cartilage in the left knee with frequent episodes of "locking," pain, and effusion into the joint; or symptomatic removal of the semilunar cartilage in the left knee.  

The examiner must also state whether there is any abduction, adduction, inversion or eversion deformity of the left ankle.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, chronic left knee sprain with chondromalacia (evaluated as 10 percent disabling) and status post surgery left ankle (evaluated as 30 percent disabling), either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the issues on appeal, to include entitlement to a TDIU and discussion of 38 C.F.R. § 3.321.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


